PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_JUD_01_ME_02_FR.txt. OPINION DISSIDENTE DE M. NYHOLM

L'affaire soumise à la Cour comporte deux questions: celle
de la compétence et celle (au fond) de l'interprétation des
articles 74 et 131 de la Convention de Genève du 15 mai 1922.

Elle a été traitée en quatre parties: 1) l’exception d’incom-
pétence soulevée par la Pologne est-elle tardive? 2) l’excep-
tion a-t-elle été abandonnée et, par ce fait, un accord a-t-il
été établi entre les Parties d’où résulterait la compétence de
la Cour? 3) cette compétence est-elle fondée sur d’autres
motifs que l'accord ? 4) le fond de l'affaire.

L'arrêt rejette l'argumentation de forclusion pour le motif
que l’article 38 du Règlement de la Cour prescrivant la présen-
tation d’une exception d’incompétence simultanément avec
. le Contre-Mémoire ne concerne qu'un cas spécial où le défen-
deur demande un arrêt séparé sur l'exception.

D'ailleurs, le Règlement de la Cour n'aurait pu prescrire
une règle de procédure qui aurait pour conséquence de déter-
miner la compétence de la Cour. La Cour décide sur sa com-
pétence, mais elle ne la fixe pas. La règle, qui n’est pas pres-
crite sous peine de nullité, a un caractère plutôt administratif,
et son sens est que le Greffe ne recevra pas d'exception après
le délai fixé. Elle ne peut avoir un effet judiciaire pour le
seul motif que le texte vise aussi les exceptions ratione
materiæ ; à celles-ci s'applique le principe immuable qu’elles
sont recevables en tout état de cause.
57 OPINION DISSIDENTE DE M. NYHOLM

IT.

L'arrêt conclut à la compétence de la Cour en se basant
sur le principe que la volonté des Parties détermine la com-
pétence de la Cour (Statut, article 36); mais, en l'espèce,
cette volonté n’a pas trouvé son expression d'une manière
suffisante. D'après l’article 36, la juridiction de la Cour repose
sur deux bases seulement, qui sont soit un traité, soit un |
compromis. L'affaire actuelle est introduite sur la base d’un
traité: la Convention de Genève du 15 mai 1922. Cependant,
ce n’est pas là que l’arrêt trouve en réalité la fixation de la
cornpétence ; mais il résout la question de compétence en
estimant que les Parties auraient fixé cette compétence par
un «accord» spécial entre elles. Pourtant, lorsqu'il s’agit
d'interpréter un article d’une convention déterminée, il semble-
rait naturel de rechercher en première ligne dans la conven-
. tion elle-même les règles de la compétence, sans recourir dès
l’abord à une autre base, telle que la volonté des Parties.
Mais, en tout cas, faut-il encore prouver qu'il existe un
compromis en due forme, c’est-à-dire constituant une preuve
précise et exacte de la volonté des Parties.

Il est incontestable que la volonté des Parties puisse, sous
forme de compromis, déterminer la compétence de la Cour.

Cependant, il paraît qu’on ne saurait se passer des forma-
lités qui, selon les règles et l'esprit du Statut et du Règle-
ment, doivent présider à l'élaboration d’un compromis. C'est
à tort, semble-t-il, que l'arrêt renvoie à un précédent dans
l'affaire Mavrommatis (Arrêt n° 5), en faisant valoir qu’au cours
de la procédure, sans aucune autre formalité, les Parties fixaient
par accord entre elles la compétence de la Cour sur un point

déterminé.

Dans l'affaire Mavrommatis, une exception d’incompétence
avait été régulièrement plaidée et rejetée. Pendant les plai-
doiries subséquentes au fond, les Parties ont fait ce qui
n’était en substance qu’un acte de procédure, en priant la
58 OPINION DISSIDENTE DE M. NYHOLM

Cour de se prononcer également sur un point qui ne lui avait
pas encore été spécialement soumis. Il s’agissait donc plutôt
d'un changement ou de l'élargissement des conclusions. Une
allusion précise quant à la compétence de la Cour ne paraît
pas avoir été faite, et la demande par laquelle la Cour était
invitée à se prononcer était faite sans indication spéciale
d'une compétence ‘qui n’était pas assurée d’avance. Un précé-
dent pour l’omission des formalités accompagnant l'introduction

d'un compromis ne paraît donc pas exister.

Mais, même en faisant abstraction de ces formalités, il est
tout au moins certain que le compromis implique une volonté
précise des deux Parties, conçue en des termes exprès.

Y at-il, en l'espèce, volonté précise? Tout d’abord, une
déclaration . concordante des deux Parties fait absolument
défaut. Nulle part la Pologne n’a déclaré accepter la compé-
tence de la Cour. |

Mais, néanmoins, y a-t-il en fait acceptation ? Encore non.
Au contraire, jusqu'à ses dernières conclusions (plaidoiries
orales du 15 mars 1928), la Pologne a expressément maintenu
son exception d’incompétence.

L'arrêt, qui ne peut invoquer à l’appui de la thèse qu'il
énonce ni déclaration expresse ni acceptation même tacite,
se borne à soutenir que, par le fait que la Pologne a plaidé
le fond «sans réserves», il s’est formé un compromis. Pour-
tant, les réserves existent tout au long des plaidoiries. Si
Varrét fait allusion au fait que la Pologne a déposé son
Contre-Mémoire avec des conclusions sur le fond sans «soulever
une exception», il est avéré que, dans la suite des plaidoiries
et aussitôt que l'attitude de l'Allemagne en a fourni l’occasion,
la Pologne a conclu à l’incompétence. En tout cas, les plai-
doiries devant la Cour — par écrit et orales — forment une
unité. Elles contiennent deux phases et elles finissent par la
duplique orale ; et il n’est pas possible de conclure avec l’arrêt
qu’une acceptation tacite s’est produite par le fait que la
Pologne a commencé les plaidoiries par le dépôt d’un Contre-
Mémoire sur le fond. Un argument décisif contre cette pré-
tention existe d’ailleurs dans le fait qu'il s’agit, en l'espèce,
d’une exception vatione materiæ et qui peut donc être soulevée
59 OPINION DISSIDENTE DE M. NYHOLM

en tout état de cause. L'arrêt paraît, en définitive, adopter
le point de vue qu'il y a acceptation implicite (pas même
tacite) du simple ‘fait que la Pologne, à un moment où la
Cour était saisie des conclusions ef sur Vincompétence ef sur
le fond, aurait plaidé le, fond. Il suffit de relever qu’une
pareille théorie renverse l’axiome de procédure selon lequel
une exception peut être jointe au fond, d’où il résulte qu'il
est possible de plaider en même temps et l’incompétence et
le fond.

Il doit donc être considéré comme impossible de constituer
un «compromis» entre deux Parties, dont l’une ne fait que
protester contre l'existence d’un accord. |

Au surplus, on doit ajouter qu’en l'espèce les Parties me
pouvaient même pas conclure un accord sur la compétence de
la Cour. La Convention, sur la base de laquelle l'affaire est
introduite, a été imposée aux Parties par la Conférence des
Ambassadeurs qui a prescrit entre autres les règles de compé-
tence. L'Allemagne et la Pologne ne sauraient donc changer
ou fixer ces règles de leur propre volonté.

III.

La compétence de la Cour ne peut donc être admise en
l’espèce sur la base d’un «accord» qui n’existe pas et qui ne
peut pas exister.

Il est, partant, nécessaire de s’adonner — chose du reste
toute naturelle — à une interprétation de la Convention de
‘Genève, laquelle sert de base à l'affaire. L’arrét ne s’en occupe
que d’une manière plutôt passagère (voir pages 26-27). En
complément ou en remplacement des remarques de l'arrêt,
on peut renvoyer à la Convention qui contient, en effet, des
‘éléments suffisants pour décider de la question de compétence.

Pour s'orienter dans le texte, il y a lieu de relever ce qui
suit. L'article 131 soumis à l'interprétation se trouve dans le
titre II de la partie de la Convention qui s'occupe des mino-
rités, savoir la troisième Partie qui contient les articles 64
60 OPINION DISSIDENTE DE M. NYHOLM

à 158. Cette Partie est divisée en trois: la première de l’ar-
ticle 64 à l’article 72, la seconde de l’article 73 à l’article 146.
À ce second titre se joint un titre III concernant les voies
de recours (articles 147 à 158). En se référant au texte, qu’il est
nécessaire de consulter pour la discussion de la compétence, on
peut relever ici que le titre premier n’est qu’une reproduction du
Traité des Minorités, conclu entre la Pologne et les Principales
Puissances alliées et associées le 28 juin 1919, tandis que le
titre II est l’œuvre de la Commission chargée de rédiger la
Convention.

Des règles de compétence se trouvent dans le titre premier à
Particle 72, dans le titre III aux articles 147 et suivants.
L'article 72 confère compétence à la Cour pour les articles « qui
précèdent », c’est-à-dire les articles 65 à 72. L'article 147 confère
compétence au Conseil de la Société des Nations pour ce qui
concerne toute la troisième Partie, soit pour le premier et
aussi pour le second titre. En comparant les susdites remar-
ques avec le texte, on arrive à comprendre l'interprétation
qui s'impose à première vue et qui a été soutenue: savoir
que la Cour est compétente jusqu’à l’article 72 et le Conseil de
l’article 73 à l’article 158. Et, puisque l’article 131 se trouve dans
la partie qui est du domaine du Conseil, on pourrait aboutir
à la conclusion que Vincompétence de la Cour est prouvée.

Mais, en considérant la genèse de la Convention et le sys-
tème de rédaction adopté par la Commission, on arrive pour-
tant à un autre résultat.

Après la conclusion du Traité du 28 juin I9r9, qui visait
la protection des droits des minorités, les principes de ce
Traité devaient être développés et détaillés, et la Conférence
des Ambassadeurs décida alors le 20 octobre 1921 que, en vue
de la mise en pratique des principes du Traité, les Gouverne-
ments allemand et pclonais devaient «conclure une convention
à l'effet de consacrer les dispositions suivantes : ....», savoir
celles contenues dans les articles x, 2, 7, 8, 9 (alinéas 1 et 2),
10, 11 et 12 du Traité.

La Commission chargée de l'élaboration de la Convention
pouvait choisir deux voies: soit prendre comme base les
articles du Traité en ajoutant à chaque article, sous forme de
commentaires, tous les articles nécessaires pour développer en
61 OPINION DISSIDENTE DE M. NYHOLM

x

détail les principes du Traité, soit procéder à un amalgame des
principes avec les stipulations de détail. C’est cette dernière
voie qui à été choisie. En effet, le titre II constitue, avec
les principes et avec les nouvelles règles détaillées, un ensemble.
En même temps, les articles du Traité étaient réimprimés
comme une espèce de préannexe ou préambule et étaient
numérotés dans le cadre de la Convention de l’article 65 à
l’article 72. L'emploi de ce procédé est relaté dans le préambule
au titre IT qui dit: le contenu des articles 65 à 72 se trouve

x

répété au présent titre à seule fin de donner une vue d’ensemble.

Le titre II forme donc en soi seul la Convention. Les prin-
cipes du Traité de r9r9 y sont insérés, formant un ensemble
avec les détails que la Commission devait y ajouter.

La première conséquence à tirer de ceci est que les mots
«qui précèdent» perdent leur importance. Naturellement, la
règle de la compétence de la Cour pour les articles 65 à 72
reste intacte, mais les mots « qui précédent » ne sont plus une
barriére excluant la compétence de la Cour pour les articles 75
el sqg., savoir pour le titre II. Ce titre, qui représente
seul la Convention, est soumis a la compétence de la Cour,
non seulement en ce qui concerne les principes, mais encore
en ce qui concerne les articles qui les détaillent et qui ne
sont qu’un développement de ces principes, et on ne saurait
isoler ces articles puisqu'ils forment un tout avec ies principes.
Il serait inadmissible d’extraire quelques articles, en retenant
pour eux seuls la compétence de la Cour. En parcourant les
articles du titre II, on constate que chacun d’eux sans excep-
tion est lié à un des principes du Traité, de manière à ne pas
permettre une scission des règles de compétence. Les articles 69
et 131 en forment précisément un exemple. Les prescrip-
tions de l’article 69 quant à l’enseignement, telles qu’elles
résultent du Traité des Minorités, sont très sommaires. On
constate dans le titre II quelle foule de prescriptions de détail
il a fallu établir à côté de la règle principale de l’article 69.

Mais le titre II, qui est soumis à la compétence de la
Cour, Vest aussi à celle du Conseil.
62 OPINION DISSIDENTE DE M. NYHOLM

A ce propos, il est pourtant d’une importance extrême ‘de
relever que le Conseil n’est compétent que pour des pétitions
et demandes venant des particuliers, tandis que la compétence
de la Cour n'existe que pour les disputes surgissant entre,
d’une part, les Gouvernements polonais ou allemand, et, d’autre
part, l’une quelconque des Principales Puissances alliées et
associées ou toute autre Puissance membre du Conseil de la
Société des Nations. Cette fixation de la compétence établie par
la Commission dans la Convention est appropriée aux conditions
pratiques et créée pour satisfaire ce but. La compétence du
Conseil est fixée en vue des très nombreuses disputes surgis-
sant à propos des stipulations de détail de la Convention
(titre II). Pour le moment, plus de 700 affaires sont en cours.
Et la Cour ne devrait pas s’en occuper. Si, tout de même,
on admet la compétence de la Cour pour le titre IT, c’est en
se plaçant au point de vue que la Cour ne s’occupe que des
affaires soulevées par des Etats et qu’on s’est fié au discerne- |
ment d’un Etat pour ne pas introduire des recours à propos
de cas insignifiants, mais seulement lorsqu'il arrive qu’à propos
d'un article de détail il se pose des questions de principes de
droit ou des faits qui peuvent entraîner d'importantes consé-
quences. Tel est, en effet, le cas d’espèce où un fait apparem-
ment sans importance, savoir l'interprétation d'une déclaration
d'inscription d’un enfant à l’école, a eu pour effet l’arrêt
momentané de l'éducation d'un grand nombre d'enfants.

Ces considérations démontrent justement la nécessité de
l’action des États, et il ne serait pas admissible de repousser
cette action; on trouve donc ici un motif pour soutenir la
compétence de la Cour à l'égard des articles de détail du
titre IT.

IV.

La réponse que donne l'arrêt à la question de savoir si
la déclaration de l’article 131 est de caractère subjectif ou
objectif paraît conçue dans des termes qui n'arrivent pas à
résoudre le problème d’une manière satisfaisante. L'arrêt recon-
naît comme de juste l'importance du texte précis, selon lequel
la déclaration ne peut être ni vérifiée ni contestée, mais il
63 ; OPINION DISSIDENTE DE M. NYHOLM

n’en tire pas la conclusion nécessaire. En effet, le dispositif
de Varrét admet que la déclaration ait le caractère objectif
en décidant qu’elle «doit » porter sur ce que son auteur estime
être la situation de fait et qu'il n’existe pas une faculté illi-
mitée de choisir la langue de l’enfant visé par la déclaration.

Il paraît y avoir ici une contradiction. Une déclaration qui
ne peut pas être contestée ni vérifiée est inattaquable de tous les
côtés. Il n’est pas possible de soumettre cette déclaration à
des règles de droit. L’exigence selon laquelle la déclaration
devrait être exacte quant aux faits n’est qu'un souhait pieux, et
toute prescription en ce qui concerne sa sincérité reste absolu-
ment dans le domaine moval. S'il est défendu d'examiner la
déclaration et si toutes objections ou contestations sont exclues,
le déclarant n’est pas soumis à une obligation juridique, et la
déclaration doit être prise telle quelle. Par conséquent, l’auteur
peut, de sa propre volonté, formuler la déclaration sans s’occu-
per de sa concordance avec la réalité.

L’Allemagne, qui conclut pourtant fermement au droit du
déclarant de formuler la déclaration librement, a inséré dans
ses conclusions que «ie parent doit déclarer selon sa conscience
et sous sa responsabilité personnelle ». Puisque l'Allemagne n’a
pas voulu accepter la thèse objective, l’idée qu’expriment les-
dits mots doit être que l’auteur peut formuler sa déclaration
comme il le veut, vraie ou fausse, mais qu’en la formulant
il doit, du point de vue moral, réfléchir sur le contenu que
doit avoir sa déclaration.

La règle de l’article 131 s'explique par la situation spéciale
en Haute-Silésie: il n’y existe pas de limites précises ni
pour la nationalité, ni pour la langue. A côté des deux langues
littéraires: le polonais et l'allemand, on trouve des patois
comme dans tous les pays, et même un patois général considé-
rablement différent des langues polonaise et allemande. La

 

classe ouvrière parle couramment — et dans la vie intérieure
exclusivement ce patois, qui, par suite, est l’unique moyen
d'expression — à l'exclusion de l'allemand et du polonais —

des enfants jusqu’au moment où ces derniers commencent leurs
‘64 OPINION DISSIDENTE DE M. NYHOLM

études scolaires. Or, la déclaration ne prévoit d’option qu’entre
deux langues: la langue allemande et la langue polonaise. Dans
ces conditions, et vu l’état de choses relaté ci-dessus, il est
des cas où la déclaration, en indiquant soit V’allemand soit
le polonais, ne saurait répondre à la réalité des faits. De cette
situation, il résulte encore que l’examen ordonné par la Société
des Nations ne peut aboutir à prouver que la langue de
l’enfant examiné n'est pas l'allemand. L'enfant ne sait pas
non plus le polonais. Il ne possède que le patois. La demande
de l'inscription de l'enfant à l’école minoritaire ne peut être
considérée en général comme ayant pour but de soustraire
“un enfant réellement polonais à sa nationalité. Le motif peut
être autre, par exemple que le parent, voyant que l'enfant
apprendra automatiquement le polonais, langue du pays,
désire lui faire apprendre pour des raisons pratiques la langue
allemande enseignée dans l’école minoritaire. La Pologne ne
saurait se plaindre de l’article 131 ni chercher à le changer par
interprétation puisque, vu la nature réciproque du Traité, la
même règle s'applique au district allemand. On peut ajouter
encore que la plainte polonaise quant à l’application de l’article 131
se tourne principalement contre ses propres sujets, c’est-
à-dire contre des Polonais qui amènent leurs enfants à l’école
allemande.

Pour les grandes personnes, on a appliqué (article 74) les
mêmes principes pour la définition de nationalité, race et
religion. Il en paraît résulter que, étant donné la situation en
Haute-Silésie, la solution établie repose sur une base rationnelle
selon les conditions du pays.

Aux remarques qui précèdent il est intéressant d’ajouter
des renseignements sur ce qui s’est passé au sein de la Com-
mission lors de la préparation de la Convention. A la réunion
du 15 février 1922, du côté allemand il a été relevé que le
principe admis par le projet était celui «que chaque individu
détermine lui-même s'il appartient à une minorité». Pour laisser
le droit de libre disposition s'exercer sans être entravé et sans
subir l'influence des autorités, il a été prescrit expressément
que les autorités ne doivent pas procéder à une vérification.
C'est de rigueur, précisément, étant donné la situation parti-
culiére de la Haute-Silésie où la langue n’est pas le critérium
65 OPINION DISSIDENTE DE M. NYHOLM

unique qui décide si un individu appartient à une minorité.
Et, de même, il est surtout peu de mise d’y donner une défi-
nition rigide et objective de la notion «minorité» parce que les
rapports linguistiques, religieux et ethniques s’y enchevétrent.
La définition des minorités basée uniquement sur le principe sub-
jectif doit permettre par exemple à chaque individu de se
compter au point de vue religieux parmi une minorité; d’autre
part, il ne doit pas étre impossible pour lui de se considérer
comme appartenant à la minorité dans le domaine de l’école,
mais à la majorité dans d’autres domaines, par exemple dans
celui des associations. La délégation allemande croit que sa
proposition tient compte de cette situation particulière.

Contre les susdits principes aucune objection n’a été faite
au cours de la réunion.

Si la déclaration est donc inattaquable, il échet de regarder
encore le problème qui est effectivement celui qui intéresse
les Parties. Jusqu'à quel point peut-on enquêter sur la déclara-
tion? L'article 131 défend toute contestation et vérification
par «les autorités scolaires ». Il n'y a aucune raison pour res-
treindre les mots «autorités scolaires » aux préposés subalternes
de chaque école. Les mots «autorités scolaires» doivent com-
prendre tous les organes de l’État qui s'occupent des affaires
scolaires, depuis les plus inférieurs jusqu'aux plus hauts.

Pour les autorités non spécialisées comme «scolaires», on
ne peut établir selon l'esprit de la Convention un pouvoir
d'examen. .

Toute enquête pour vérification quant à la langue signifie
donc une entrave contraire au droit de liberté.

Cependant, on pourrait objecter que les autorités de l'État
pourraient, du point de vue administratif, examiner non pas si
la déclaration est conforme à la vérité, mais s’il existe en
réalité une déclaration au sens de l'article, c’est-à-dire, par
exemple, si la personne qui a fait une déclaration avait la
capacité nécessaire pour ce faire.
66 OPINION DISSIDENTE DE M. NYHOLM

L'on ne saurait nier qu'à cet égard des abus puissent se
produire. Ceci n’est pas contesté par l’Allemagne. La Pologne
aura la possibilité d'intervenir dans ces cas, mais la bonne foi
dans l’exécution de la Convention exige que de tels cas par-
ticuliers ne fournissent pas de motifs pour des mesures géné-
rales contraires au contenu de l’article 131. Mais il y a lieu de
se reporter à la bonne foi des deux États, vu que les stipula-
tions de la Convention sont réciproquement applicables et au
district polonais et au district allemand, et que, par conséquent,
elles peuvent, le cas échéant, être invoquées contre l’un ou
l’autre des États.

(Signé) D. G. NYHOLM.
